Citation Nr: 1313327	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to January 1968, including a tour of duty in the Republic of Vietnam from April 11, 1967 to January 5, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD.  In April 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2008.  His case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In October 2010, the Board remanded the case for further evidentiary development.  For the reasons explained, below, the Board finds that another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In October 2010, the Board remanded the case for further evidentiary development, including obtaining additional medical records and providing the Veteran with a VA examination.  In an October 2010 letter, the AMC asked the Veteran to submit consent forms so medical records from the private clinicians he identified could be requested and obtained.  He did not respond.  Additionally, in the letter, the AMC informed him that he would be notified by the nearest VA medical facility of the date, time and place of an examination that was being scheduled for him.  In an appointment listing sheet, it was noted that the Veteran canceled the scheduled examination because he was working and "did not know why he ha[d] to come."  Thereafter, the AMC denied the claim in an October 2011 supplemental statement of the case.  There is no indication in the file that any of the information mailed by the AMC was returned by the United States Postal Service as undeliverable.  

Subsequently, in a letter mailed to his Congressman, the Veteran asserted that he had not received notice of the examination and he did not call to cancel it.  He requested that the examination be rescheduled.  In the letter, the home address provided by the Veteran was the same exact address to which all correspondence from the AMC was mailed.  The letter from the medical facility that scheduled his examination is not included in the file.  

The Board observes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Moreover, that duty is not limitless.  A claimant's cooperation in responding to requests for information and reporting for scheduled examinations is required.  If a veteran wishes help, he/she cannot passively wait for it in circumstances where he/she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

The Veteran clearly did not respond to the AMC's request for information, and there is strong evidence that he canceled the examination that was scheduled for him.  The AMC and the medical centers operated by VA are separate entities and it is not common practice to place the letter informing a Veteran of the date, time and place of an examination in the claims file.  In light of the Veteran's letter indicating a willingness to report to a VA examination, the Board has determined that he should be afforded another opportunity to cooperate in the development of his claim.  The Veteran is again advised that in the case of an original claim, when a claimant fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain a completed and signed release of information for any treatment records held by Dr. R. C., Dr. S. L. S., or any other facilities or providers identified by the Veteran.  If the Veteran returns a completed and signed release of information, the AMC should attempt to obtain these records and associate them with the claims file.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Following completion of the above, the Veteran should be scheduled for another VA examination with an appropriate examiner (VA psychiatrist, psychologist or contract equivalent) to determine the nature and etiology of his PTSD or other acquired psychiatric disorder present.  The examiner must review pertinent documents, including the Veteran's diagnoses of PTSD and the supporting psychometric testing results, in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's current PTSD was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.  The examiner should also determine whether it is at least as likely as not that the Veteran has any other acquired psychiatric disorder that is of service onset or otherwise related thereo.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

